SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH November , 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): Notice to the Market São Paulo, November 15th, 2011 - LAN Airlines S.A. (LAN) and TAM S/A (TAM) announce that today LAN and Holdco II S.A., a special purpose company created to effect the proposed combination of LAN and TAM, filed a registration statement on Form F-4 with the U.S. Securities and Exchange Commission. This registration statement contains a preliminary form of the offer to exchange/prospectus that will be used in the United States by Holdco II to make the exchange offer for TAM’s outstanding shares and by LAN to issue the LAN shares that will be delivered at the settlement of the exchange offer. São Paulo, November 15, 2011 Libano Miranda Barroso Investor Relations Director Contacts Investor Relations: Marco Antonio Bologna (CEO TAM S.A) Líbano Miranda Barroso (CEO TAM Linhas Aéreas and Director of Investor Relations for TAM S.A) Jorge Bonduki Helito (IR Manager) Suzana Michelin Ramos (IR) Phone: (11) 5582-9715 Fax: (11) 5582-8149 invest@tam.com.br www.tam.com.br/ri Media Relations: Phone: (55) (11) 5582-9748/7441/7442/8795 Mobile. (55) (11) 8644-0128 tamimprensa@tam.com.br www.taminforma.com.br About TAM: (www.tam.com.br) We operate direct flights to 43 destinations in Brazil and 19 in Latin America, United States and Europe. Through agreements with Brazilian and foreign airlines, we reach 92 Brazilian airports and 92 international destinations. Our share in the domestic market was of 38.2% in September; additionally, we are the leader among Brazilian airlines that operate routes to other countries, with 87.9% of market share in this segment. With the biggest fleet of passenger aircraft in Brazil (151 operational aircraft), we tend to our clients with the Spirit to Serve and aim at making air trips increasingly accessible to the population. We are the pioneer Brazilian airline in the launch of a fidelity program; TAM Fidelidade has distributed 16 million tickets via point redemption and is part of the Multiplus network, currently with 8.6 million associates. Member of Star Alliance – the biggest airline alliance in the world – since May 2010, we integrate a network that encompasses 1,185 destinations in 185 countries. Disclaimer about future information: This statement may include forecasts on future events. Such forecasts reflect only expectations from the Company management and involve risks and uncertainties, whether expected or not. The Company is not responsible for operations or investment decisions made based on information included herein. Such forecasts are subject to change without prior warning. Additional information about the merger and where to find it: This press release relates to a proposed merger between LAN and TAM which is the subject of a registration statement and prospectus filed with the SEC by LAN and Holdco II, a new entity formed in connection with the proposed merger. This press release is not a substitute for the registration statement, prospectus and offering materials that LAN and the new entity have filed and/or will file with the SEC or any other documents that they may file with the SEC or send to shareholders in connection with the proposed merger. INVESTORS AND SECURITY HOLDERS ARE URGED TO READ THE REGISTRATION STATEMENT, PROSPECTUS, EXCHANGE OFFER DOCUMENTS AND ALL OTHER RELEVANT DOCUMENTS FILED OR THAT WILL BE FILED WITH THE SEC AS THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION ABOUT THE PROPOSED MERGERS.All such documents, if filed, are available free of charge at the SEC’s website (www.sec.gov) or by directing a request to LAN Investor Relations, at 56-2-565-8785 or by e-mail at investor.relations@lan.com, or to TAM Investor Relations, at 55-11-5582-9715 or by e-mail at invest@tam.com.br. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 15, 2011 TAM S.A. By: /
